BrANNon, PresideNT,
(dissenting):
This case is important in principle, and, regarding the decision in it as plainly erroneous and contrary to the right of the defendant under the Constitution of the Uniled States. I must dissent.
My position is: The justice in Ohio had jurisdiction and authority under the law of Ohio to render the judgment *743against the garnishee. This is not denied. This judgment had the effect there to protect the defendant against a suit by Mrs. Stewart to make him pay the money again. Having this force in Ohio, it must have the same force in every state, under the United States Constitution, providing that “full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state,” and the act of congress under it that judgments in a court of one state “ shall have such faith and credit given them in every court within the United States as they have by law or usage in the courts of the state from which they are taken.” We do not go behind the Ohio judgment to see on what contract in favor of the creditor it was rendered, whether good or bad, void or not, because the only question is : Had the court jurisdiction, and did it give judgment protecting the garnishee there? 1 Greenl. Ev. s. 548. “It is a question of constitutional obligation, not of state policy, whether our courts will enforce a judgment of another state court of competent jurisdiction, having jurisdiction in the case. When a judgment or decree of the court of another state is sought to be enforced in a court in this state, the court in this state may inquire into the jurisdiction of the court which rendered the judgment or decree; and, if it appears that such court had no jurisdiction, the judgment or decree is void, but, if it had jurisdiction, the judgment or decree is valid and binding in this state.” Stewart v. Stewart, 27 W. Va. 167. “The first question to be determined in regard to a judgment of another state, after jurisdictional inquiries have been satisfactorially answered, is, what is its effect in the state whence it was taken? The effect which it has there is precisely the effect which must be accorded to it in every other state. It must not be given any greater effect than it had in the state wherein it was rendered. If the judgment appear on its face to be harsh and erroneous, it must be received and enforced, irrespective of its harshness. The pleas which might be made to it at home, and those only, can be made to it in any other part of the Union.” 2 Freem. Judgm. s. 575. The law is that it is not the domicile of the owner of the debt garnished that tests the place of jurisdiction for garnishment, but the question *744whether the court had control over the garnished debtor within its territory. Mooney v. Manufacturing Co., 34 U. S. App. 582, (18 C. C. A. 421 and 72 Fed. 32); Douglass v. Insurance Co., 138 N. Y. 209, (33 N. E. 938).
Mrs. Stewart could sue the company in Ohio, and therefore it could be garnished there. “Foreign corporations are subject to the process of garnishment in all cases in which an original action may be commenced against them in the courts of this state to recover the debt in .respect to which the garnishment process is served. * * * A foreign corporation doing business within the state may generally be made a garnishee in that state when, by the laws of the state, service of process may be properly made upon it therein; when according to the jurisdictional rule, the debt is pajmble within the state, or the corporation has within its control property belonging to the principal defendant.” 2 Shinn, Attachm. s. 493. “When there is seizure of the defendant’s property at the commencement of the action, or, in garnishment, what is equivalent to seizure at that time, namely, service of process upon the garnishee, accompanied in both cases by publication or other form of substituted service against a nonresident defendant, it is well settled that such process is due process of law in attachment suits,and that a judgment so rendered will divest the defendant of his title to such property, and will ^protect the garnishee from the danger ¡of double payment.” Reno. Nonres. s, 241. Sto. Molyneux v. Seymour, 76 Am. Dec. 671. 2 Black. Judgm. s. 852, says : “The judgment of a foreign court of competent jurisdiction, in a proceeding in the nature of a garnishment, is binding and conclusive, and affords a complete protection to the garnishee, and the money paid under it cannot be recovered back by the original owner of the debt in any action in another country.” Garnishment is a proceeding inrem binding everywhere (2 Shinn. Attachm. s. 486; 76 Am. Dec. 671; 1 Greenl. Ev. s. 543); at least so far as the property garnished and its owner are concerned. “The liability of property belonging to nonresidents to be attached and sold under leagal process is determined by the law of the state in which the property is actually situated, and from whose courts the pi'ocess issues, and is not determined by the *745law of the state in which the owner resides. Hence, in case of conflict between the laws of these two states, the law of the former governs. ” Reno,Nonres. s.148. “Where, however, the garnishee is a resident of the state, the fact that the principal debtor is a nonresident will not affect the validity of the garnishment proceedings, because attachments are permitted against nonresident debtors. And the fact that the principal defendant is served by publication only has no effect upon the jurisdiction of the court, when the property or debt is within the power of the court; that is to say, where the property is within the jurisdiction of the' court, or the debt is payable therein.” 2 Shinn. Attachm. 861. But the opinion by Judge McWhorter says that the contract of a married woman was void in West Virginia when this one was made. This is no matter. The question is the force of the Ohio judgment in Ohio. Rev. St. Ohio, s. 4996, 5319, authorize judgments on married women’s contracts. Thus, the judgment is not void there. The position of Judge McWhorter is answered by many authorities. Our own Court, in Black v Smith, 13 W. Va. 780, held: When a court of law in the state of Maryland, having jurisdiction of the subject and person of the citizen, renders judgment in a cause therein pending, against such citizen for money, the validity of such judgment rendered by such court cannot be questioned in the courts of this state; nor will the courts of this state look into the transaction upon which the Maryland judgment is founded, in order to ascertain if that judgment ought not to have been rendered by the court.” Johnson, President, in Stewart v. Stewart, 27 W. Va. 173 said: “But it is not on the ground that such suits have been maintained in many states that we would enforce a decree for such cause in our own courts, nor would we sustain it because it agreed with our policy, nor refuse to enforce it here because it is hostile to our" policy. The reason why we would enforce a decree rendered by a court of competent jurisdiction in another state is the fact that the Constitution of the United States requires us to do so. For the wisest purposes, the states, when they formed and adopted the Constitution, provided, in section 1 of Art. IV, ‘Full faith and credit shall be given in each state to the pub-*746lie acts, records and judicial proceeding’s of every other state.’ If this clause had not been inserted in the Constitution, and rigidly enforced by the judiciary in all the states, our relations as states to each other would have been anything but harmonious. Citizens, by passing from one state to another, could escape the effect of their contracts and obligations. It is not a question of state policy whether we will or will not give effect to the judgments of courts of competent jurisdiction of other states. It is a question whether we will in good faith live up to the constitutional obligations which we have assumed. In Gilchrist v. Land Co., 21 W. Va. 115, we decided that, ‘where a judgment rendered in another state is sought to be enforced in a court in this state, our courts may inquire into the jurisdiction of the court which rendered it, and, if it appear that the court which rendered the judgment had no jurisdiction, the judgment or decree is void, but, if it had jurisdiction, it is valid and binding in this state; that, in deciding what effect a judgment rendered in another state is to have in this, it must be regarded as well settled that it must have the samé effect here as it had in the state where it was rendered. It is not an open question whether we will enforce the judgments and decrees of another state rendered by courts of competent jurisdiction having jurisdic-' tion to render such judgment or decree. The general rule is as we have stated it. If there are any exceptions, I have not been’able to find them. I do not say there can be noné. If the court of common pleas of Columbia county had jurisdiction to pronounce the decree rendered there, and sought to be enforced here, we must give full faith and credit to it, and enforce it here.’” 2Black. Judgm. s. 888, reads: “As to whether the personal disability of the defendant, at the time the judgment was rendered against him is a good defense to an action on such judgment in another state, the question depends upon the status of the judgment in the state of its rendition. Its validity must be tested by the laws of that state. If the coverture, infancy, or insanity is regarded, in the state where the judgment’ is rendered, as making the judgment absolutely void, that invalidity may undoubtedly be shown against it in any other jurisdiction. If, on the other hand', the ren-*747clition of a judgment against such a person is regarded, in the state where it is given, as a mere irregularity or error in fact, having no greater effect than to make the judgment voidable on a propper direct proceeding for that purpose, then it will not he a good defense to an action on the judgment in another state. This rule is illustrated by a case ruled in Iowa. * * * The defendant answered that the judgment was void because rendered while he was a minor. * * * The chief justice said: ‘If there was error in fact in permitting defendant to appear by attorney when a minor, it was an irregularity, and, as such, no more affected the validity of the judgment than if it had been an error in law. In either case the error, whether of law or of fact, does not render a j udgment void; but a party may have his remedy in the state where the judgment was' rendered, either in the same or an appellate tribunal. The defense cannot prevail here; for, until set aside, the judgment would have full force and effect in Ohio, and is entitled to the same here. The error does not go to the jurisdiction of the court.’ ” And the theory that the debt of the married woman is void will not sustain this decision. It is void, it is true, in West Virginia, in a court of law, and only there; for it is a valid debt in equity, binding her separate estate. The money gaimished for it was separate estate, and bound for this debt, under our own law. A court of equity would, in this state, make it liable therefor. A justice in Ohio exercises law and equity jurisdiction, and his judgment binds that estate for this debt as a decree in equity would here. Do not think that I assert that the personal judgment against Mrs. Stewart in Ohio binds her. I mean that it binds her as to the debt, so as to protect the garnishee from second payment. I do not mean that it would further bind her.
I would much prefer that the Court should give, as the reason for its decision, the reason given in Pierce v. Railway Co., 36 Wis. 288, and Morgan v. Neville, 74 Pa. St. 52, —that garnishee, to be protected, must notify his creditor, — than to place the decision on the untenable ground it does; though, with Thomp. Homest. & Ex. s. 864, I do not think notice necessary, as I have not found it suggested in other cases. Publication, as dictated by the law ot Ohio, *748is legal warning. Nor did the company have to plead that by the law of West Virginia the contract was void. No evidence shows that it knew she was a married woman. In its widespread business, why require it to inquire ? If the state seize, the debt in its hands, shall it go further ? Shall not Mrs. Stewart bow to the majesty of the public, which makes that seizure valid? Shall she assume to question the power of the republic, though she suffer from it, if she could suffer in paying a just debt for groceries, making her life and the lives of those dear to her to subsist? Id. ss. 864, 866, shows this to be an unreasonable requirement. Nebraska and Wisconsin require that a garnishee shall plead that the debtor has a right to the garnished debt as an exemption, but other authorities deny it. Moore v. Railroad Co., 43 Iowa, 385; Jones v. Tracy, 75 Pa. St. 417; Conley v. Chilcote, 25 Ohio St. 320; Railroad Co. v. May, Id. 347. I hold that this State, through this Court, should give to the defendant the protection which the constitution of the republic designed to give to all citizens alike. No mere sympathy should defeat this behest of the highest municipal law.
Note by
Dent, Judge:
The assurance company doing- business in the Stale of West Virginia must be presumed to know the laws thereof, and, having insured the separate property of Mary A. Stewart, a married woman, must be presumed, after the custom of insurance companies, to know that she was a married woman, and what were all her rights and liabilities with regard to said property under the laws of said state, and therefore must be presumed to have known that her separate property was not subject to her husband’s control, nor liable for the payment of his debts; and, being under his coverture, she was entitled to be supported by him, and that any simple contract debt made in relation to such support was void as to her, and binding on her husband alone, and could not in any wise affect her separate property, as the laws of West Virginia then stood. Porter & Co., being residents of the State of West Virginia, must also be presumed to be fully cognizant of these matters, arid that their alleged claim was no debt against Mrs. Stewart, but binding on her husband alone. Knowing this, they seek a remote foreign tribunal, and upon a false and fraudulent affidavit, for they knew they had no debt which was enforceable against the separate estate of Mrs. Stewart; they invoke its aid to secretly seize and wrongfully appropriate her property, without her knowledge. She is given no notice of these proceedings, as such would be *749fatal to them, but publication is made in a local paper, which she has no chance of seeing-; and thus her separate property is fraudulently seized and appropriated without her knowledge, and her debtor, the garnishee, presumably with full knowledge of her rights and the fraudulent purpose of the plaintiffs, Porter & Co., and with its agencies in the State of West Virginia, makes no effort to defend the action, as it had the right to do, or to notify her thereof, that she might interpose her defense. Why did the garnishee thus remain silent? There can be but one answer, and that is that it was colluding with Porter & Co. to unlawfully apply Mrs. Stewart’s separate estate on a debt for which it was not liable, and thus perpetrate a fraud upon her without her knowledge. The justice was not to blame in the matter, for he was imposed upon by the fraudulent conduct of the plaintiff, aided and abetted by the silence of the garnishee. The “constitution and majesty of the great republic” was never intended to be a cover for such fraudulent practices, and permit persons, by collusion, to wrongfully appropriate the property of another by deceit and stealth. This judgment against the garnishee, under the circumstances, should be regarded as though procured by itself. Smith v. Dickson, 58 Iowa, 444, (10 N. W. 850). The suppression of the truth oftentimes operates to perpetrate a fraud as completely as the utterance of a falsehood, and no one should be permitted to take advantage of a wrong- in which he participates. The garnishee had the plaintiff’s separate property, and it was in duty bound to defend it from the wrongful appropriation of others to debts to which it was exempt, or notify her of such wrongful attempt. Having failed to do either, it is no more than right that it should bear a loss incurred, to say the least, by its own indifference. Of two .innocent parties, the one whose negligence occasioned the loss should bear the burden thereof. I concur in Judge McWhorter’s opinion, for the foregoing reasons.

Affirmed.